Exhibit 10.2

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of February 7, 2020, is made and entered into by and among Vertiv
Holdings Co (f/k/a GS Acquisition Holdings Corp), a Delaware corporation (the
“Company”), GS Sponsor LLC, a Delaware limited liability company (the “GS
Sponsor Member”), Cote SPAC 1 LLC, a Delaware limited liability company (the
“Cote Sponsor Member” and, together with the GS Sponsor Member, the “Sponsor
Members”), James Albaugh, Roger Fradin, Steven S. Reinemund (such individuals,
collectively, the “Director Holders”), VPE Holdings, LLC, a Delaware limited
liability company (the “Vertiv Holder”), GSAH Investors Emp LP, a Delaware
limited partnership (the “GS ESC PIPE Investor”), Atlanta Sons LLC, a Delaware
limited liability company (the “Cote PIPE Investor”), and the Other Cote Holders
(as defined below). The Sponsor Members, the Director Holders, the Vertiv
Holder, the GS ESC PIPE Investor, the Cote PIPE Investor, the Other Cote Holders
and any person or entity who hereafter becomes a party to this Agreement
pursuant to Section 5.2 or Section 5.10 of this Agreement are each referred to
herein as a “Holder” and collectively as the “Holders”.

RECITALS

WHEREAS, on June 7, 2018, the Company and GS DC Sponsor I LLC, a Delaware
limited liability company (the “Sponsor”) entered into that certain Sponsor
Warrant Subscription Agreement (the “Sponsor Warrant Subscription Agreement”),
pursuant to which the Sponsor purchased 10,533,333 warrants (the “Sponsor
Warrants”) in a private placement transaction occurring simultaneously with the
closing of the Company’s initial public offering on June 12, 2018;

WHEREAS, on June 7, 2018, the Company, the Sponsor, the Director Holders and the
Sponsor Members entered into that certain Registration Rights Agreement (the
“Existing Registration Rights Agreement”), pursuant to which the Company granted
the Sponsor, the Director Holders and the Sponsor Members certain registration
rights with respect to certain securities of the Company;

WHEREAS, the Sponsor, distributed its shares of the Company’s Class B common
stock, par value $0.0001 per share (the “Founder Shares”) and Sponsor Warrants
to the Sponsor Members (such Sponsor Members as successors-in-interest to the
Sponsor, collectively with the Director Holders, the “GSAH Holders”);

WHEREAS, the GSAH Holders own an aggregate of 17,250,000 Founder Shares;

WHEREAS, upon the closing of the transactions (the “Transactions”) contemplated
by that certain Agreement and Plan of Merger, dated as of December 10, 2019 (the
“Merger Agreement”), by and among the Company, Crew Merger Sub I LLC, a Delaware
limited liability company, Crew Merger Sub II LLC, a Delaware limited liability
company, Vertiv Holdings, LLC, a Delaware limited liability company (“Vertiv”),
and the Vertiv Holder, the Founder Shares were converted into shares of the
Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), on a one-for-one basis;



--------------------------------------------------------------------------------

WHEREAS, immediately after giving effect to the Transactions, in accordance with
the Merger Agreement, the Vertiv Holder received 118,261,955 shares of Common
Stock;

WHEREAS, on the date hereof, the GS ESC PIPE Investor, the Cote PIPE Investor,
the Other Cote Holders and certain other investors (such other investors,
collectively, the “Other PIPE Investors”) purchased an aggregate of 123,900,000
shares of the Company’s Common Stock in a transaction exempt from registration
under the Securities Act (the “PIPE Shares”);

WHEREAS, pursuant to Section 5.6 of the Existing Registration Rights Agreement,
the provisions, covenants and conditions set forth therein may be amended or
modified upon the written consent of the Company and the Holders (as defined in
the Existing Registration Rights Agreement) of at least a majority-in-interest
of the Registrable Securities (as defined in the Existing Registration Rights
Agreement) at the time in question; and

WHEREAS, the Company, the GSAH Holders and the Sponsor Members desire to amend
and restate the Existing Registration Rights Agreement, in order to provide the
Holders with registration rights with respect to the Registrable Securities on
the terms set forth herein.

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

“Additional Holder” shall have the meaning given in Section 5.10.

“Additional Holder Common Stock” shall have the meaning given in Section 5.10.

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or Chief Financial Officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, declared effective or used, as the case may be, and (iii) the Company has
a bona fide business purpose for not making such information public.

 

2



--------------------------------------------------------------------------------

“Affiliate” shall mean with respect to a specified person, each other person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the person specified; provided
that no Holder shall be deemed an Affiliate of any other Holder by reason of an
investment in, or holding of Common Stock (or securities convertible,
exercisable or exchangeable for share of Common Stock) of, the Company. As used
in this definition, “control” (including with correlative meanings, “controlled
by” and “under common control with”) means possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of voting securities or by contract or other agreement).

“Agreement” shall have the meaning given in the Preamble.

“Block Trade” shall have the meaning given in subsection 2.4.1.

“Board” shall mean the Board of Directors of the Company.

“Closing” shall have the meaning given in the Merger Agreement.

“Closing Date” shall have the meaning given in the Merger Agreement.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall have the meaning given in the Recitals hereto.

“Company” shall have the meaning given in the Preamble and includes the
Company’s successors by recapitalization, merger, consolidation, spin-off,
reorganization or similar transaction.

“Cote PIPE Investor” shall have the meaning given in the Preamble.

“Cote Sponsor Member” shall have the meaning given in the Preamble.

“Demanding Holder” shall have the meaning given in subsection 2.1.4.

“Director Holder” shall have the meaning given in the Preamble.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

“Existing Registration Rights Agreement” shall have the meaning given in the
Recitals hereto.

“Form S-1 Shelf” shall have the meaning given in subsection 2.1.1.

“Form S-3 Shelf” shall have the meaning given in subsection 2.1.1.

“Founder Shares” shall have the meaning given in the Recitals hereto and shall
be deemed to include the shares of Common Stock issued upon conversion thereof.

 

3



--------------------------------------------------------------------------------

“Founder Shares Lock-up Period” shall mean the period ending on the earlier of
(A) one year after the Closing Date or (B) subsequent to the Closing Date,
(x) if the last reported sale price of the Common Stock equals or exceeds $12.00
per share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any twenty (20) trading days within any
thirty (30)-trading day period commencing at least one hundred fifty (150) days
after the Closing Date or (y) the date on which the Company completes a
liquidation, merger, stock exchange, reorganization or other similar transaction
that results in all of the Company’s public stockholders having the right to
exchange their shares of Common Stock for cash, securities or other property.

“GS ESC PIPE Investor” shall have the meaning given in the Preamble.

“GS ESC PIPE Investor Distributees” shall mean the equityholders of the GS ESC
PIPE Investor who have become a party to this Agreement pursuant to Section 5.2.

“GS Sponsor Member” shall have the meaning given in the Preamble.

“GSAH Holders” shall have the meaning given in the Recitals hereto.

“Holder Information” shall have the meaning given in subsection 4.1.2.

“Holders” shall have the meaning given in the Preamble, for so long as such
person or entity holds any Registrable Securities.

“Insider Letter” shall mean that certain letter agreement, dated as of June 7,
2018, by and among the Company, the Sponsor and each of the other parties
thereto.

“Joinder” shall have the meaning given in Section 5.2.6.

“Lock-up Period” shall mean each of (i) the Founder Shares Lock-up Period,
(ii) the Sponsor Warrant Lock-up Period and (iii) the Vertiv Holder Lock-Up
Period.

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.5.

“Merger Agreement” shall have the meaning given in the Recitals hereto.

“Minimum Takedown Threshold” shall have the meaning given in subsection 2.1.4.

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus (in the case of a Prospectus, in the light of the circumstances under
which they were made) not misleading.

“Other Cote Holders” shall mean the investors set forth on Schedule 1 who
purchased PIPE Shares pursuant to Subscription Agreements, each dated as of
December 10, 2019, by and between the Company and such Other Cote Holder.

“Other PIPE Investors” shall have the meaning given in the Recitals hereto.

 

4



--------------------------------------------------------------------------------

“Other PIPE Investors Subscription Agreements” shall mean the respective
Subscription Agreements, each dated as of December 10, 2019, by and between the
Company and the Other PIPE Investors.

“Permitted Transferees” shall mean (a) with respect to the GSAH Holders and
their respective Permitted Transferees, any person or entity to whom such Holder
of Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Shares Lock-up Period or Sponsor Warrants
Lock-up Period, as the case may be, pursuant to and in accordance with the
Insider Letter and any other applicable agreement between such GSAH Holder
and/or their respective Permitted Transferees and the Company and to any
transferee thereafter, (b) with respect to the Vertiv Holder and its Permitted
Transferees, any person or entity to whom such Holder of Registrable Securities
is permitted to transfer such Registrable Securities prior to the expiration of
the Vertiv Holder Lock-up Period pursuant to and in accordance with the
Stockholders Agreement and any other applicable agreement between such Vertiv
Holder and/or their respective Permitted Transferees and the Company and to any
transferee thereafter, (c) with respect to the GS ESC PIPE Investor, any GS ESC
PIPE Investor Distributees, and (d) with respect to the Cote PIPE Investor and
the Other Cote Holders and their respective Permitted Transferees, any person or
entity to whom such Holder of Registrable Securities is permitted to transfer
such Registrable Securities pursuant to and in accordance with any applicable
agreement between such Holder and/or their respective Permitted Transferees and
the Company and any transferee thereafter.

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Registrable Security” shall mean (a) any outstanding share of Common Stock or
any other equity security (including warrants to purchase shares of Common Stock
and shares of Common Stock issued or issuable upon the exercise of any other
equity security) of the Company held by a Holder immediately following the
Closing (including any securities distributable pursuant to the Merger Agreement
and any PIPE Shares), (b) any outstanding shares of Common Stock or any other
equity security (including warrants to purchase shares of Common Stock and
shares of Common Stock issued or issuable upon the exercise of any equity
security) of the Company acquired by a Holder following the date hereof to the
extent that such securities are “restricted securities” (as defined in Rule 144)
or are otherwise held by an “affiliate” (as defined in Rule 144) of the Company,
(c) any Additional Holder Common Stock, and (d) any other equity security of the
Company or any of its subsidiaries issued or issuable with respect to any
securities referenced in clause (a), (b) or (c) above by way of a stock dividend
or stock split or in connection with a recapitalization, merger, consolidation,
spin-off, reorganization or similar transaction; provided, however, that, as to
any particular Registrable Security, such securities shall cease to be
Registrable Securities upon the earliest to occur of: (A) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement by the applicable Holder; (B)(i) such securities shall have been
otherwise transferred, (ii) new certificates for such securities not

 

5



--------------------------------------------------------------------------------

bearing (or book entry positions not subject to) a legend restricting further
transfer shall have been delivered by the Company and (iii) subsequent public
distribution of such securities shall not require registration under the
Securities Act; provided, that the foregoing clause (B) shall not apply to
securities held by Permitted Transferees to the extent subsequent distribution
of such securities by such Permitted Transferees requires registration under the
Securities Act; (C) such securities shall have ceased to be outstanding;
(D) such securities have been sold without registration pursuant to
Section 4(a)(1) of the Securities Act or Rule 144 or Rule 145 promulgated under
the Securities Act (or any successor rule promulgated thereafter by the
Commission); and (E) such securities have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction.

“Registration” shall mean a registration, including any related Shelf Takedown,
effected by preparing and filing a registration statement, Prospectus or similar
document in compliance with the requirements of the Securities Act, and the
applicable rules and regulations promulgated thereunder, and such registration
statement becoming effective.

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

  (A)

all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any national securities exchange on which the Common Stock is then listed;

 

  (B)

fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of outside counsel for the Underwriters in
connection with blue sky qualifications of Registrable Securities);

 

  (C)

printing, messenger, telephone and delivery expenses;

 

  (D)

reasonable fees and disbursements of counsel for the Company;

 

  (E)

reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

 

  (F)

reasonable fees and expenses of one (1) legal counsel selected by the Demanding
Holders in an Underwritten Offering.

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

“Requesting Holders” shall have the meaning given in subsection 2.1.5.

“Requisite Percentage” shall mean (a) with respect to each of the Sponsor
Members, at least fifty percent (50%) of the Registrable Securities directly
held by such Sponsor Member immediately following the Closing Date, and (b) with
respect to the Vertiv Holder, at least fifty percent (50%) of the Registrable
Securities received by the Vertiv Holder in connection with the Transactions.

 

6



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf” shall mean the Form S-1 Shelf, the Form S-3 Shelf or any Subsequent
Shelf Registration, as the case may be.

“Shelf Registration” shall mean a registration of securities pursuant to a
registration statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

“Shelf Takedown” shall mean an Underwritten Shelf Takedown or any proposed
transfer or sale using a Registration Statement, including a Piggyback
Registration.

“Sponsor” shall have the meaning given in the Recitals hereto.

“Sponsor Members” shall have the meaning given in the Preamble.

“Sponsor Warrant Lock-up Period” shall mean, with respect to Sponsor Warrants
that are held by the initial purchasers of such Sponsor Warrants or their
Permitted Transferees, and any of the Common Stock issued or issuable upon the
exercise or conversion of the Sponsor Warrants and that are held by the initial
purchasers of the Sponsor Warrants or their Permitted Transferees, the period
ending thirty (30) days after the Closing Date.

“Sponsor Warrant Subscription Agreement” shall have the meaning given in the
Recitals hereto.

“Sponsor Warrants” shall have the meaning given in the Recitals hereto.

“Stockholders Agreement” shall mean the Stockholders Agreement, dated as of
February 7, 2020, by and among the Company, the Sponsor Members and the Vertiv
Holder.

“Subsequent Shelf Registration” shall have the meaning given in subsection
2.1.2.

“Transactions” shall have the meaning given in the Recitals hereto.

“Transfer” shall mean the (a) sale or assignment of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act of 1934 with respect to, any security, (b) entry
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any security, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 

7



--------------------------------------------------------------------------------

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

“Underwritten Offering” shall mean a Registration in which securities of the
Company are sold to an Underwriter in a firm commitment underwriting for
distribution to the public.

“Underwritten Shelf Takedown” shall have the meaning given in subsection 2.1.4.

“Vertiv” shall have the meaning given in the Recitals hereto.

“Vertiv Holder” shall have the meaning given in the Preamble.

“Vertiv Holder Lock-up Period” shall mean, with respect to shares of Common
Stock received by the Veritv Holder in connection with the Transactions, the
period set forth in Section 3.1 of the Stockholders Agreement.

“Withdrawal Notice” shall have the meaning given in subsection 2.1.6.

ARTICLE II

REGISTRATIONS

2.1 Shelf Registration.

2.1.1 Filing. As soon as practicable but no later than (i) forty-five
(45) calendar days following the Closing Date and (ii) ninety (90) calendar days
following the Company’s most recent fiscal year end (in either case, the “Filing
Date”), the Company shall file a Registration Statement for a Shelf Registration
on Form S-3 (the “Form S-3 Shelf”) or, if the Company is ineligible to use a
Form S-3 Shelf, a Registration Statement for a Shelf Registration on Form S-1
(the “Form S-1 Shelf”), in each case, covering the resale of all the Registrable
Securities (determined as of two business days prior to such filing) on a
delayed or continuous basis and shall use its commercially reasonable efforts to
have such Shelf declared effective as soon as practicable after the filing
thereof and no later than the earlier of (x) the ninetieth (90th) calendar day
following the Filing Date if the Commission notifies the Company that it will
“review” the Shelf and (y) the tenth (10th) business day after the date the
Company is notified in writing by the Commission that such Shelf will not be
“reviewed” or will not be subject to further review. Such Shelf shall provide
for the resale of the Registrable Securities included therein pursuant to any
method or combination of methods legally available to, and requested by, any
Holder named therein. The Company shall maintain a Shelf in accordance with the
terms hereof, and shall prepare and file with the Commission such amendments,
including post-effective amendments, and supplements as may be necessary to keep
a Shelf continuously effective, available for use to permit all Holders named
therein to sell their Registrable Securities included therein and in compliance
with the provisions of the Securities Act until such time as there are no longer
any Registrable Securities. In the event the Company files a Form S-1 Shelf, the
Company shall use its commercially reasonable efforts to convert the Form S-1
Shelf (and any Subsequent Shelf Registration) to a Form S-3 Shelf as soon as
practicable after the Company is eligible to use Form S-3.

 

8



--------------------------------------------------------------------------------

2.1.2 Subsequent Shelf Registration. If any Shelf ceases to be effective under
the Securities Act for any reason at any time while Registrable Securities are
still outstanding, the Company shall, subject to Section 3.4, use its
commercially reasonable efforts to as promptly as is reasonably practicable
cause such Shelf to again become effective under the Securities Act (including
using its commercially reasonably efforts to obtain the prompt withdrawal of any
order suspending the effectiveness of such Shelf), and shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
amend such Shelf in a manner reasonably expected to result in the withdrawal of
any order suspending the effectiveness of such Shelf or file an additional
registration statement as a Shelf Registration (a “Subsequent Shelf
Registration”) registering the resale of all Registrable Securities (determined
as of two (2) business days prior to such filing), and pursuant to any method or
combination of methods legally available to, and requested by, any Holder named
therein. If a Subsequent Shelf Registration is filed, the Company shall use its
commercially reasonable efforts to (i) cause such Subsequent Shelf Registration
to become effective under the Securities Act as promptly as is reasonably
practicable after the filing thereof (it being agreed that the Subsequent Shelf
Registration shall be an automatic shelf registration statement (as defined in
Rule 405 promulgated under the Securities Act) if the Company is a well-known
seasoned issuer (as defined in Rule 405 promulgated under the Securities Act) at
the most recent applicable eligibility determination date) and (ii) keep such
Subsequent Shelf Registration continuously effective, available for use to
permit all Holders named therein to sell their Registrable Securities included
therein and in compliance with the provisions of the Securities Act until such
time as there are no longer any Registrable Securities. Any such Subsequent
Shelf Registration shall be on Form S-3 to the extent that the Company is
eligible to use such form. Otherwise, such Subsequent Shelf Registration shall
be on another appropriate form.

2.1.3 Additional Registrable Securities. In the event that any Holder holds
Registrable Securities that are not registered for resale on a delayed or
continuous basis, the Company, upon written request of the Vertiv Holder, the GS
Sponsor Member or the Cote Sponsor Member, shall promptly use its commercially
reasonable efforts to cause the resale of such Registrable Securities to be
covered by either, at the Company’s option, any then available Shelf (including
by means of a post-effective amendment) or by filing a Subsequent Shelf
Registration and cause the same to become effective as soon as practicable after
such filing and such Shelf or Subsequent Shelf Registration Statement shall be
subject to the terms hereof; provided, however, that the Company shall only be
required to cause such Registrable Securities to be so covered twice per
calendar year for each of the Vertiv Holder, the GS Sponsor Member and the Cote
Sponsor Member. In addition, in connection with the distribution of Registrable
Securities by the GS ESC PIPE Investor to the GS ESC PIPE Investor Distributees,
the Company, upon written notification from the GS ESC PIPE Investor that such
distribution has been made, shall as promptly as practicable file a prospectus
supplement to any then available Shelf naming such GS ESC PIPE Investor
Distributees as substitute selling stockholders for the Registrable Securities
so distributed (but shall refrain from individually naming such GS ESC PIPE
Investor Distributee to the extent permitted by applicable laws) and such Shelf
shall be subject to the terms hereof.

 

9



--------------------------------------------------------------------------------

2.1.4 Requests for Underwritten Shelf Takedowns. Subject to Section 3.4, at any
time and from time to time when an effective Shelf is on file with the
Commission, the Vertiv Holder, the GS Sponsor Member or the Cote Sponsor Member
(the Vertiv Holder, the GS Sponsor Member or the Cote Sponsor Member being in
such case a “Demanding Holder”) may request to sell all or any portion of its
Registrable Securities in an Underwritten Offering that is registered pursuant
to the Shelf (each, an “Underwritten Shelf Takedown”); provided that the Company
shall only be obligated to effect an Underwritten Shelf Takedown if such
offering shall include either (x) Registrable Securities proposed to be sold by
the Demanding Holder, either individually or together with other Demanding
Holders, with a total offering price reasonably expected to exceed, in the
aggregate, $100 million, or (y) all remaining Registrable Securities held by the
Demanding Holder ((x) or (y), as applicable, the “Minimum Takedown Threshold”).
All requests for Underwritten Shelf Takedowns shall be made by giving written
notice to the Company, which shall specify the approximate number of Registrable
Securities proposed to be sold in the Underwritten Shelf Takedown. Subject to
subsection 2.4.4, the initial Demanding Holder shall have the right to select
the Underwriters for such offering (which shall consist of one or more reputable
nationally recognized investment banks), subject to the Company’s and the other
Demanding Holders’ (if any) prior approval (which shall not be unreasonably
withheld, conditioned or delayed). The Vertiv Holder, the GS Sponsor Member and
the Cote Sponsor Member may each demand not more than two (2) Underwritten Shelf
Takedowns pursuant to this subsection 2.1.4 in any twelve (12) month period.
Notwithstanding anything to the contrary in this Agreement, the Company may
effect any Underwritten Offering pursuant to any then effective Registration
Statement, including a Form S-3, that is then available for such offering.

2.1.5 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Shelf Takedown, in good faith, advises the
Company, the Demanding Holders and the Holders requesting piggy back rights
pursuant to this Agreement with respect to such Underwritten Shelf Takedown (the
“Requesting Holders”) (if any) in writing that the dollar amount or number of
Registrable Securities that the Demanding Holders and the Requesting Holders (if
any) desire to sell, taken together with all other shares of Common Stock or
other equity securities that the Company desires to sell and all other shares of
Common Stock or other equity securities, if any, that have been requested to be
sold in such Underwritten Offering pursuant to separate written contractual
piggy-back registration rights held by any other stockholders, exceeds the
maximum dollar amount or maximum number of equity securities that can be sold in
the Underwritten Offering without adversely affecting the proposed offering
price, the timing, the distribution method, or the probability of success of
such offering (such maximum dollar amount or maximum number of such securities,
as applicable, the “Maximum Number of Securities”), then the Company shall
include in such Underwritten Offering, before including any shares of Common
Stock or other equity securities proposed to be sold by Company or by other
holders of Common Stock or other equity securities, the Registrable Securities
of the Demanding Holders and the Requesting Holders (if any) (pro rata based on
the respective number of Registrable Securities that each Demanding Holder and
Requesting Holder (if any) has requested be included in such Underwritten Shelf
Takedown and the aggregate number of Registrable Securities that the Demanding
Holders and Requesting Holders have requested be included in such Underwritten
Shelf Takedown) that can be sold without exceeding the Maximum Number of
Securities.

 

10



--------------------------------------------------------------------------------

2.1.6 Withdrawal. Prior to the filing of the applicable “red herring” prospectus
or prospectus supplement used for marketing such Underwritten Shelf Takedown,
any Demanding Holder initiating an Underwritten Shelf Takedown shall have the
right to withdraw from such Underwritten Shelf Takedown for any or no reason
whatsoever upon written notification (a “Withdrawal Notice”) to the Company and
the Underwriter or Underwriters (if any) of their intention to withdraw from
such Underwritten Shelf Takedown; provided that the Vertiv Holder, the GS
Sponsor Member or the Cote Sponsor Member may elect to have the Company continue
an Underwritten Shelf Takedown if the Minimum Takedown Threshold would still be
satisfied by the Registrable Securities proposed to be sold in the Underwritten
Shelf Takedown by the Vertiv Holder, the GS Sponsor Member, the Cote Sponsor
Member or any of their respective Affiliates, as applicable. If withdrawn, a
demand for an Underwritten Shelf Takedown shall constitute a demand for an
Underwritten Shelf Takedown by the withdrawing Demanding Holder for purposes of
subsection 2.1.4, unless either (i) such Demanding Holder has not previously
withdrawn any Underwritten Shelf Takedown or (ii) such Demanding Holder
reimburses the Company for all Registration Expenses with respect to such
Underwritten Shelf Takedown (or, if there is more than one Demanding Holder, a
pro rata portion of such Registration Expenses based on the respective number of
Registrable Securities that each Demanding Holder has requested be included in
such Underwritten Shelf Takedown); provided that, if the Vertiv Holder, the GS
Sponsor Member or the Cote Sponsor Member elects to continue an Underwritten
Shelf Takedown pursuant to the proviso in the immediately preceding sentence,
such Underwritten Shelf Takedown shall instead count as an Underwritten Shelf
Takedown demanded by the Vertiv Holder, the GS Sponsor Member or the Cote
Sponsor Member, as applicable, for purposes of subsection 2.1.4. Following the
receipt of any Withdrawal Notice, the Company shall promptly forward such
Withdrawal Notice to any other Holders that had elected to participate in such
Shelf Takedown. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with a Shelf Takedown prior to its withdrawal under this subsection
2.1.6, other than if a Demanding Holder elects to pay such Registration Expenses
pursuant to clause (ii) of the second sentence of this subsection 2.1.6.

2.2 Piggyback Registration.

2.2.1 Piggyback Rights. Subject to subsection 2.4.3, if the Company or any
Holder proposes to conduct a registered offering of, or if the Company proposes
to file a Registration Statement under the Securities Act with respect to the
Registration of, equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into equity securities, for its
own account or for the account of stockholders of the Company (or by the Company
and by the stockholders of the Company including, without limitation, an
Underwritten Shelf Takedown pursuant to Section 2.1), other than a Registration
Statement (or any registered offering with respect thereto) (i) filed in
connection with any employee stock option or other benefit plan, (ii) pursuant
to a Registration Statement on Form S-4 (or similar form that relates to a
transaction subject to Rule 145 under the Securities Act or any successor rule
thereto), (iii) for an offering of debt that is convertible into equity
securities of the Company, (iv) for a dividend reinvestment plan or (v) a Block
Trade, then the Company shall give written notice of such proposed offering to
all of the Holders of Registrable Securities as soon as practicable but not less
than ten (10) days before the anticipated filing date of such Registration
Statement or, in the case of an Underwritten Offering pursuant to a Shelf
Registration, the applicable “red herring” prospectus or prospectus supplement
used for marketing such offering, which notice shall (A) describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or

 

11



--------------------------------------------------------------------------------

Underwriters, if any, in such offering, and (B) offer to all of the Holders of
Registrable Securities the opportunity to include in such registered offering
such number of Registrable Securities as such Holders may request in writing
within five (5) days after receipt of such written notice (such registered
offering, a “Piggyback Registration”). Subject to subsection 2.2.2, the Company
shall, in good faith, cause such Registrable Securities to be included in such
Piggyback Registration and, if applicable, shall use its commercially reasonable
efforts to cause the managing Underwriter or Underwriters of such Piggyback
Registration to permit the Registrable Securities requested by the Holders
pursuant to this subsection 2.2.1 to be included therein on the same terms and
conditions as any similar securities of the Company included in such registered
offering and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
The inclusion of any Holder’s Registrable Securities in a Piggyback Registration
shall be subject to such Holder’s agreement to enter into an underwriting
agreement in customary form with the Underwriter(s) selected for such
Underwritten Offering.

2.2.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Offering that is to be a Piggyback Registration,
in good faith, advises the Company and the Holders of Registrable Securities
participating in the Piggyback Registration in writing that the dollar amount or
number of shares of Common Stock or other equity securities that the Company
desires to sell, taken together with (i) the shares of Common Stock or other
equity securities, if any, as to which Registration or a registered offering has
been demanded pursuant to separate written contractual arrangements with persons
or entities other than the Holders of Registrable Securities hereunder, (ii) the
Registrable Securities as to which registration has been requested pursuant to
Section 2.2 hereof, and (iii) the shares of Common Stock or other equity
securities, if any, as to which Registration or a registered offering has been
requested pursuant to separate written contractual piggy-back registration
rights of persons or entities other than the Holders of Registrable Securities
hereunder, exceeds the Maximum Number of Securities, then:

(a) if the Registration or registered offering is undertaken for the Company’s
account, the Company shall include in any such Registration or registered
offering (A) first, the shares of Common Stock or other equity securities that
the Company desires to sell, which can be sold without exceeding the Maximum
Number of Securities; (B) second, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clause (A), the Registrable
Securities of Holders exercising their rights to register their Registrable
Securities pursuant to subsection 2.2.1, pro rata, based on the respective
number of Registrable Securities that each Holder has requested be included in
such Underwritten Offering and the aggregate number of Registrable Securities
that the Holders have requested to be included in such Underwritten Offering,
which can be sold without exceeding the Maximum Number of Securities; and
(C) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A) and (B), the shares of Common Stock or
other equity securities, if any, as to which Registration or a registered
offering has been requested pursuant to separate written contractual piggy-back
registration rights of persons or entities other than the Holders of Registrable
Securities hereunder, which can be sold without exceeding the Maximum Number of
Securities;

 

12



--------------------------------------------------------------------------------

(b) if the Registration or registered offering is pursuant to a demand by
persons or entities other than the Holders of Registrable Securities, then the
Company shall include in any such Registration or registered offering (A) first,
the shares of Common Stock or other equity securities, if any, of such
requesting persons or entities, other than the Holders of Registrable
Securities, which can be sold without exceeding the Maximum Number of
Securities; (B) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), the Registrable Securities of
Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1, pro rata, based on the respective number of
Registrable Securities that each Holder has requested be included in such
Underwritten Offering and the aggregate number of Registrable Securities that
the Holders have requested to be included in such Underwritten Offering, which
can be sold without exceeding the Maximum Number of Securities; (C) third, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), the shares of Common Stock or other equity
securities, if any, as to which Registration or a registered offering has been
requested pursuant to the piggy-back registration rights, if any, of the Other
PIPE Investors set forth in the Other PIPE Investors Subscription Agreement,
which can be sold without exceeding the Maximum Number of Securities;
(D) fourth, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A), (B) and (C), the shares of Common Stock
or other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; and (E) fifth, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clauses (A), (B), (C) and (D), the shares of Common Stock or other equity
securities, if any, as to which Registration or a registered offering has been
requested pursuant to separate written contractual piggy-back registration
rights of persons or entities other than the Holders of Registrable Securities
hereunder or the Other PIPE Investors, which can be sold without exceeding the
Maximum Number of Securities; and

(c) if the Registration or registered offering and Underwritten Shelf Takedown
is pursuant to a request by Holder(s) of Registrable Securities pursuant to
Section 2.1.4 hereof, then the Company shall include in any such Registration or
registered offering securities in the priority set forth in subsection 2.1.5.

2.2.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
(other than a Demanding Holder, whose right to withdraw from an Underwritten
Shelf Takedown, and related obligations, shall be governed by subsection 2.1.6)
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration or, in the
case of a Piggyback Registration pursuant to a Shelf Registration, the filing of
the applicable “red herring” prospectus or prospectus supplement with respect to
such Piggyback Registration used for marketing such transaction. The Company
(whether on its own good faith determination or as the result of a request for
withdrawal by persons pursuant to separate written contractual obligations) may
withdraw a Registration Statement filed with the Commission in connection with a
Piggyback Registration (which, in no circumstance, shall include a Shelf) at any
time prior to the effectiveness of such Registration Statement. Notwithstanding
anything to the contrary in this Agreement (other than subsection 2.1.6), the
Company shall be responsible for the Registration Expenses incurred in
connection with the Piggyback Registration prior to its withdrawal under this
subsection 2.2.3.

 

13



--------------------------------------------------------------------------------

2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, subject
to subsection 2.1.6, any Piggyback Registration effected pursuant to Section 2.2
hereof shall not be counted as a demand for an Underwritten Shelf Takedown under
subsection 2.1.4 hereof.

2.3 Market Stand-off. In connection with any Underwritten Offering of Common
Stock of the Company (other than a Block Trade), if requested by the
Underwriters managing the offering, each Holder that is an executive officer or
director of the Company or the beneficial owner of more than five percent (5%)
of the outstanding shares of Common Stock of the Company, and any other Holder
reasonably requested by the managing Underwriter, agrees not to, and to execute
a customary lock-up agreement (in each case on substantially the same terms and
conditions as all such Holders, including customary waiver “mfn” provisions) in
favor of the managing Underwriters to not, sell or dispose of any shares of
Common Stock of the Company (other than those included in such offering pursuant
to this Agreement), without the prior written consent of the Company, during the
ninety (90)-day period (or such shorter time agreed to by the managing
Underwriters) beginning on the date of pricing of such offering, except as
expressly permitted by such lock-up agreement or in the event the managing
Underwriters otherwise agree by written consent.

2.4 Block Trades.

2.4.1 Notwithstanding any other provision of this Article II, but subject to
Section 3.4, at any time and from time to time when an effective Shelf is on
file with the Commission, if a Demanding Holder wishes to engage in an
underwritten registered offering not involving a “roadshow,” an offer commonly
known as a “block trade” (a “Block Trade”), with a total offering price
reasonably expected to exceed, in the aggregate, either (x) $40 million or
(y) all remaining Registrable Securities held by the Demanding Holder, then such
Demanding Holder only needs to notify the Company of the Block Trade at least
five (5) business days prior to the day such offering is to commence and the
Company shall as expeditiously as possible use its commercially reasonable
efforts to facilitate such Block Trade; provided that the Demanding Holders
representing a majority of the Registrable Securities wishing to engage in the
Block Trade shall use commercially reasonable efforts to work with the Company
and any Underwriters prior to making such request in order to facilitate
preparation of the registration statement, prospectus and other offering
documentation related to the Block Trade.

2.4.2 Prior to the filing of the applicable “red herring” prospectus or
prospectus supplement used in connection with a Block Trade, any Demanding
Holder initiating such Block Trade shall have the right to submit a Withdrawal
Notice to the Company and the Underwriter or Underwriters (if any) of their
intention to withdraw from such Block Trade. Notwithstanding anything to the
contrary in this Agreement, the Company shall be responsible for the
Registration Expenses incurred in connection with a block trade prior to its
withdrawal under this subsection 2.4.2.

 

14



--------------------------------------------------------------------------------

2.4.3 Notwithstanding anything to the contrary in this Agreement, Section 2.2
shall not apply to a Block Trade initiated by a Demanding Holder pursuant to
this Agreement.

2.4.4 The Demanding Holder in a Block Trade shall have the right to select the
Underwriters for such Block Trade (which shall consist of one or more reputable
nationally recognized investment banks).

ARTICLE III

COMPANY PROCEDURES

3.1 General Procedures. In connection with any Shelf and/or Shelf Takedown, the
Company shall use its commercially reasonable efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended plan of distribution thereof, and pursuant thereto the Company
shall, as expeditiously as possible (without limiting the generality of the
Company’s obligations pursuant to Section 2.1):

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its commercially
reasonable efforts to cause such Registration Statement to become effective and
remain effective until all Registrable Securities have ceased to be Registrable
Securities;

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be reasonably requested by a majority-in-interest of the
Holders with Registrable Securities registered on such Registration Statement,
or the Sponsor Members and/or the Vertiv Holder (provided that such Sponsor
Member and/or the Veritv Holder, as applicable, holds at least five percent (5%)
of the Registrable Securities registered on such Registration Statement) or any
Underwriter of Registrable Securities or as may be required by the rules,
regulations or instructions applicable to the registration form used by the
Company or by the Securities Act or rules and regulations thereunder to keep the
Registration Statement effective until all Registrable Securities covered by
such Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

3.1.3 prior to filing a Registration Statement or Prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders;

 

15



--------------------------------------------------------------------------------

3.1.4 prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to (i) register or qualify the Registrable
Securities covered by the Registration Statement under such securities or “blue
sky” laws of such jurisdictions in the United States as the Holders of
Registrable Securities included in such Registration Statement (in light of
their intended plan of distribution) may request (or provide evidence
satisfactory to such Holders that the Registrable Securities are exempt from
such registration or qualification) and (ii) take such action necessary to cause
such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be necessary or advisable to enable the
Holders of Registrable Securities included in such Registration Statement to
consummate the disposition of such Registrable Securities in such jurisdictions;
provided, however, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify or take any action to which it would be subject to general service of
process or taxation in any such jurisdiction where it is not then otherwise so
subject;

3.1.5 cause all such Registrable Securities to be listed on each national
securities exchange on which similar securities issued by the Company are then
listed;

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its commercially reasonable efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;

3.1.8 at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus (or such shorter period of time as may be necessary in order to
comply with the Securities Act, the Exchange Act, and the rules and regulations
promulgated under the Securities Act or Exchange Act, as applicable), furnish a
copy thereof to each seller of such Registrable Securities or its counsel
(excluding any exhibits thereto and any filing made under the Exchange Act that
is to be incorporated by reference therein);

3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4;

3.1.10 permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate,
at each such person’s own expense, in the preparation of the Registration
Statement, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with the Registration; provided, however,
that such representatives or Underwriters agree to confidentiality arrangements,
in form and substance reasonably satisfactory to the Company, prior to the
release or disclosure of any such information;

 

16



--------------------------------------------------------------------------------

3.1.11 in connection with such Registration, including in the event of (x) an
Underwritten Offering, (y) a Block Trade or (z) a sale by a broker, placement
agent or sales agent (subject to such broker, placement agent or sales agent
provided such certification or representation reasonably requested by the
Company’s independent registered public accountants and the Company’s counsel),
request the Company’s independent registered public accountants to provide a
“cold comfort” letter, in customary form and covering such matters of the type
customarily covered by “cold comfort” letters, and reasonably satisfactory to a
majority-in-interest of the participating Holders and the applicable broker,
placement agent or sales agent, if any, and the Underwriters, if any;

3.1.12 in connection with such Registration, including in the event of (x) an
Underwritten Offering, (y) a Block Trade or (z) a sale by a broker, placement
agent or sales agent, obtain an opinion and negative assurance letter, dated
such date, of counsel representing the Company for the purposes of such
Registration, addressed to the participating Holders and to the broker, the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the participating Holders, or such broker, placement
agent, sales agent, or Underwriter may reasonably request and as are customarily
included in such opinions and negative assurance letters, and reasonably
satisfactory to a majority-in-interest of the participating Holders;

3.1.13 enter into and perform its obligations under an underwriting agreement or
distribution agreement, in usual and customary form, with the managing
Underwriter or the broker, placement agent or sales agent of such offering or
sale;

3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the Registration Statement which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any successor rule promulgated thereafter by the Commission);

3.1.15 with respect to an Underwritten Offering pursuant to subsection 2.1.4,
use its reasonable efforts to make available senior executives of the Company to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in any Underwritten Offering;

3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the participating Holders
and the broker, placement agent or sales agent, if any, and Underwriters, if
any, as applicable; and

3.1.17 upon request of a Holder, the Company shall (i) authorize the Company’s
transfer agent to remove any legend on share certificates of such Holder’s
Common Stock restricting further transfer (or any similar restriction in book
entry positions of such Holder) if such restrictions are no longer required by
the Securities Act or any applicable state securities laws or any agreement with
the Company to which such Holder is a party, including if such shares subject to
such a restriction have been sold on a Registration Statement, (ii) request the
Company’s transfer agent to issue in lieu thereof shares of Common Stock without
such restrictions to the Holder upon, as applicable, surrender of any stock
certificates evidencing such

 

17



--------------------------------------------------------------------------------

shares of Common Stock, or to update the applicable book entry position of such
Holder so that it no longer is subject to such a restriction, and (iii) use
commercially reasonable efforts to cooperate with such Holder to have such
Holder’s shares of Common Stock transferred into a book-entry position at The
Depository Trust Company, in each case, subject to delivery of customary
documentation, including any documentation required by such restrictive legend
or book-entry notation.

Notwithstanding the foregoing, the Company shall not be required to provide any
documents or information to an Underwriter if such Underwriter has not then been
named with respect to the applicable Underwritten Offering.

3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that each Holder
shall bear, with respect to such Holder’s Registerable Securities being sold,
all Underwriters’ commissions and discounts, brokerage fees and, other than as
set forth in the definition of “Registration Expenses,” all reasonable fees and
expenses of any legal counsel representing such Holders.

3.3 Requirements for Participation in Registration Statement in Underwritten
Offerings. Notwithstanding anything in this Agreement to the contrary, if any
Holder does not provide the Company with its requested Holder Information, the
Company may exclude such Holder’s Registrable Securities from the applicable
Registration Statement or Prospectus if the Company determines, based on the
advice of counsel, that such information is necessary to effect the registration
and such Holder continues thereafter to withhold such information. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements. The
exclusion of a Holder’s Registrable Securities as a result of this Section 3.3
shall not affect the registration of the other Registrable Securities to be
included in such Registration.

3.4 Suspension of Sales; Adverse Disclosure; Restrictions on Registration
Rights.

3.4.1 Upon receipt of written notice from the Company that a Registration
Statement or Prospectus contains a Misstatement, each of the Holders shall
forthwith discontinue disposition of Registrable Securities until it has
received copies of a supplemented or amended Prospectus correcting the
Misstatement (it being understood that the Company hereby covenants to prepare
and file such supplement or amendment as soon as practicable after the time of
such notice), or until it is advised in writing by the Company that the use of
the Prospectus may be resumed.

3.4.2 If the filing, initial effectiveness or continued use of a Registration
Statement in respect of any Registration at any time would require the Company
to make an Adverse Disclosure or would require the inclusion in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing

 

18



--------------------------------------------------------------------------------

or initial effectiveness of, or suspend use of, such Registration Statement for
the shortest period of time, but in no event more than ninety (90) days in any
twelve (12) month period, determined in good faith by the Board to be necessary
for such purpose. In the event the Company exercises its rights under the
preceding sentence, the Holders agree to suspend, immediately upon their receipt
of the notice referred to above, their use of the Prospectus relating to any
Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this subsection 3.4.2.

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to
Sections 13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders
with true and complete copies of all such filings; provided that any documents
publicly filed or furnished with the Commission pursuant to the Electronic Data
Gathering, Analysis and Retrieval System shall be deemed to have been furnished
or delivered to the Holders pursuant to this Section 3.5. The Company further
covenants that it shall take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell shares of Common Stock held by such Holder without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission), including providing any legal opinions. Upon the
request of any Holder, the Company shall deliver to such Holder a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

4.1 Indemnification.

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers, directors and agents and each
person who controls such Holder (within the meaning of the Securities Act),
against all losses, claims, damages, liabilities and out-of-pocket expenses
(including, without limitation, reasonable outside attorneys’ fees) resulting
from any untrue or alleged untrue statement of material fact contained or
incorporated by reference in any Registration Statement, Prospectus or
preliminary Prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are caused by or contained in any information or affidavit so furnished in
writing to the Company by such Holder expressly for use therein. The Company
shall indemnify the Underwriters, their officers and directors and each person
who controls such Underwriters (within the meaning of the Securities Act), and
each broker, placement agent or sales agent to or through which a Holder effects
or executes the resale of Registrable Securities, to the same extent as provided
in the foregoing with respect to the indemnification of the Holder.

 

19



--------------------------------------------------------------------------------

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus (the “Holder Information”) and, to the extent permitted by law, shall
indemnify the Company, its directors, officers and agents and each person who
controls the Company (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and out-of-pocket expenses (including,
without limitation reasonable outside attorneys’ fees) resulting from any untrue
or alleged untrue statement of material fact contained in any Registration
Statement, Prospectus or preliminary Prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such Holder
expressly for use therein; provided, however, that the obligation to indemnify
shall be several, not joint and several, among such Holders of Registrable
Securities, and the liability of each such Holder of Registrable Securities
shall be in proportion to and limited to the net proceeds received by such
Holder from the sale of Registrable Securities pursuant to such Registration
Statement. The Holders of Registrable Securities shall indemnify the
Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act), and each broker,
placement agent or sales agent to or through which a Holder effects or executes
the resale of Registrable Securities, to the same extent as provided in the
foregoing with respect to indemnification of the Company.

4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement includes a statement or admission of fault and culpability on
the part of such indemnified party or which settlement does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

 

20



--------------------------------------------------------------------------------

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

4.1.5 If the indemnification provided under Section 4.1 from the indemnifying
party is unavailable or insufficient to hold harmless an indemnified party in
respect of any losses, claims, damages, liabilities and out-of-pocket expenses
referred to herein, then the indemnifying party, in lieu of indemnifying the
indemnified party, shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages, liabilities and
out-of-pocket expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or out-of-pocket expenses reasonably
incurred by such party in connection with any investigation or proceeding. The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this subsection 4.1.5 were determined by pro rata allocation or by
any other method of allocation, which does not take account of the equitable
considerations referred to in this subsection 4.1.5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution pursuant to this subsection
4.1.5 from any person who was not guilty of such fraudulent misrepresentation.

ARTICLE V

MISCELLANEOUS

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail or facsimile.
Each notice or communication that is mailed, delivered, or transmitted in the
manner described above shall be deemed sufficiently given, served, sent, and
received, in the case of mailed notices, on the third business day following the
date on which it is mailed and, in the case of notices delivered by courier
service, hand delivery, electronic mail or facsimile, at such time as it is
delivered to the addressee (with the delivery receipt or the affidavit of
messenger) or at such time as delivery is refused by the addressee upon
presentation. Any notice or communication under this Agreement must be
addressed, if to the Company, to: Vertiv

 

21



--------------------------------------------------------------------------------

Holdings Co, 1050 Dearborn Drive, Columbus, OH, 43085, Attention: Colin
Flannery, General Counsel, and, if to any Holder, at such Holder’s address as
set forth in the Company’s books and records. Any party may change its address
for notice at any time and from time to time by written notice to the other
parties hereto, and such change of address shall become effective thirty
(30) days after delivery of such notice as provided in this Section 5.1.

5.2 Assignment; No Third Party Beneficiaries.

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

5.2.2 Subject to Section 5.2.4 and Section 5.2.6, this Agreement and the rights,
duties and obligations of a Holder hereunder may be assigned in whole or in part
to such Holder’s Permitted Transferees. This Agreement and the provisions hereof
shall be binding upon and shall inure to the benefit of each of the parties and
its successors and Permitted Transferees.

5.2.3 For the avoidance of doubt, the GS ESC PIPE Investor may assign its
rights, duties and obligations under this Agreement to each equityholder of the
GS ESC PIPE Investor to which it expects to distribute Registrable Securities
and such equityholder shall, following the execution of a Joinder (as defined
below) and effective upon such distribution, become a Holder hereunder and the
PIPE Shares which such equityholder receives in such distribution shall remain
Registrable Securities until they cease to be Registrable Securities in
accordance with the definition thereof.

5.2.4 Prior to the expiration of the applicable Lock-up Period, no Holder who is
subject to a Lock-up Period may assign or delegate such Holder’s rights, duties
or obligations under this Agreement, in whole or in part, except in connection
with a transfer of Registrable Securities by such Holder to a Permitted
Transferee and in accordance with the provisions of the agreement providing for
such Lock-up Period and this Section 5.2; provided, that, with respect to the
Sponsor Members and the Vertiv Holder, the rights, duties and obligations
hereunder that are personal to the Vertiv Holder and such Sponsor Member, as
applicable, may not be assigned or delegated in whole or in part, except that
(x) a Sponsor Member shall be permitted to assign or delegate its rights, duties
and obligations hereunder as such Sponsor Member to one or more Affiliates of
such Sponsor Member (it being understood that no such assignment or delegation
shall reduce any rights, duties or obligations of such Sponsor Member or such
transferees) and (y) the Vertiv Holder shall be permitted to assign or delegate
its rights, duties and obligations hereunder as the Vertiv Holder to one or more
Affiliates of the Vertiv Holder (it being understood that no such assignment or
delegation shall reduce any rights, duties or obligations of the Vertiv Holder
or such transferees).

5.2.5 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2.

5.2.6 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 and (ii) an executed joinder to this Agreement from such
successor or permitted assignee in the form of Exhibit A attached hereto (a
“Joinder”). Any transfer or assignment made other than as provided in this
Section 5.2 shall be null and void.

 

22



--------------------------------------------------------------------------------

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT (1) THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND NEW YORK CIVIL PRACTICE LAWS AND RULES 327(B), AS
APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE PERFORMED
ENTIRELY WITHIN NEW YORK AND (2) THE VENUE FOR ANY ACTION TAKEN WITH RESPECT TO
THIS AGREEMENT SHALL BE ANY STATE OR FEDERAL COURT IN NEW YORK COUNTY IN THE
STATE OF NEW YORK.

5.5 TRIAL BY JURY. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

5.6 Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least a majority-in-interest of the Registrable Securities at
the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof shall also
require the written consent of the Sponsor Members and/or the Vertiv Holder so
long as such Sponsor Member and/or the Vertiv Holder and their respective
Affiliates hold, in the aggregate the applicable Requisite Percentage; provided,
further, that any amendment hereto or waiver hereof that adversely affects one
Holder, solely in its capacity as a holder of the shares of capital stock of the
Company, in a manner that is materially different from the other Holders (in
such capacity) shall require the consent of the Holder so affected. No course of
dealing between any Holder or the Company and any other party hereto or any
failure or delay on the part of a Holder or the Company in exercising any rights
or remedies under this Agreement shall operate as a waiver of any rights or
remedies of any Holder or the Company. No single or partial exercise of any
rights or remedies under this Agreement by a party shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder by
such party.

 

23



--------------------------------------------------------------------------------

5.7 Other Registration Rights. Other than (i) the Other PIPE Investors who have
registration rights with respect to their PIPE Shares pursuant to their Other
PIPE Investors Subscription Agreements and (ii) as provided in the Warrant
Agreement, dated June 7, 2018, among the Company, Computershare Trust Company,
N.A., and Computershare Inc., the Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any Registration Statement filed by the
Company for the sale of securities for its own account or for the account of any
other person.

5.8 Term. This Agreement shall terminate with respect to any Holder on the date
that such Holder no longer holds any Registrable Securities. The provisions of
Section 3.5 and Article IV shall survive any termination.

5.9 Holder Information. Each Holder agrees, if requested in writing, to
represent to the Company the total number of Registrable Securities held by such
Holder in order for the Company to make determinations hereunder.

5.10 Additional Holder; Joinder. In addition to Persons who may become Holders
pursuant to Section 5.2 hereof, subject to the prior written consent of the
Sponsor Members and/or the Vertiv Holder so long as such Sponsor Member and/or
the Vertiv Holder and their respective Affiliates hold, in the aggregate, the
applicable Requisite Percentage, the Company may make any person or entity who
acquires Common Stock or rights to acquire Common Stock after the date hereof a
party to this Agreement (each such Person, an “Additional Holder”) by obtaining
an executed Joinder from such Additional Holder in the form of Exhibit A
attached hereto. Such Joinder shall specify the rights and obligations of the
applicable Additional Holder under this Agreement. Upon the execution and
delivery and subject to the terms of a Joinder by such Additional Holder, the
Common Stock of the Company then owned, or underlying any rights then owned, by
such Additional Holder (the “Additional Holder Common Stock”) shall be
Registrable Securities to the extent provided herein and therein and such
Additional Holder shall be a Holder under this Agreement with respect to such
Additional Holder Common Stock.

[SIGNATURE PAGES FOLLOW]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

COMPANY: VERTIV HOLDINGS CO By:   /s/ Colin Flannery   Name:  Colin Flannery  
Title:    General Counsel and Secretary HOLDERS: GS SPONSOR LLC By:   /s/ Raanan
A. Agus   Name:  Raanan A. Agus   Title:    President COTE SPAC 1 LLC By:   /s/
David M. Cote   Name:  David M. Cote   Title:    Member /s/ James Albaugh James
Albaugh /s/ Roger Fradin Roger Fradin /s/ Steven S. Reinemund Steven S.
Reinemund

[Signature Page to A&R Registration Rights Agreement]



--------------------------------------------------------------------------------

VPE HOLDINGS, LLC By:   /s/ Mary Ann Sigler   Name:  Mary Ann Sigler  
Title:    President GSAH INVESTORS EMP LP By:   /s/ Andres Gonzalez  
Name:  Andres Gonzalez   Title:    Authorized Signatory ATLANTA SONS LLC By:  
/s/ David M. Cote   Name:  David M. Cote   Title:    Manager FV PE HOLDINGS, LLC
By:   /s/ Thomas M. Siebel   Name:  Thomas M. Siebel  

Title:    President, First Virtual Group, Inc. – Manager

  of FV PE Holdings, LLC

[Signature Page to A&R Registration Rights Agreement]



--------------------------------------------------------------------------------

JAK II LLC By:   /s/ Jonathan A. Kraft   Name:  Jonathan A. Kraft   Title:
Managing Member KPC US EQUITY LLC By:   /s/ Jonathan A. Kraft   Name:  Jonathan
A. Kraft   Title:    Assistant Secretary of its Member THE CHERYL C AND BLAIR
EFFRON FAMILY FOUNDATION By:   /s/ Blair W. Effron   Name:  Blair W. Effron  
Title:    Trustee

[Signature Page to A&R Registration Rights Agreement]



--------------------------------------------------------------------------------

  /s/ Maureen Cote   Maureen Cote   /s/ Richard F. Smith   Richard F. Smith  
/s/ Joseph van Dokkum   Joseph van Dokkum   /s/ Lynn van Dokkum   Lynn van
Dokkum   /s/ Patricia Eileen Adler & Max David Adler   Patricia Eileen Adler &
Max David Adler as joint tenants with right of survivorship   /s/ Darius E.
Adamczyk   Darius E. Adamczyk   /s/ John Cote   John Cote   /s/ Kristel Adler  
Kristel Adler THE 2017 STEVEN S REINEMUND GRAT By:   /s/ Steven S Reinemund  
Name:  Steven S Reinemund   Title:    Trustee

[Signature Page to A&R Registration Rights Agreement]



--------------------------------------------------------------------------------

JAMES M. KILTS TRUST By:  

/s/ James M. Kilts

  Name:  James M. Kilts   Title:    Trustee

 

CARL AND ROBIN WASHINGTON REVOCABLE TRUST By:  

/s/ Robin L. Washington

By:  

/s/ Carl D. Washington

  Name: Carl D. Washington and Robin L. Washington  

Title: Trustees of the Carl and Robin Washington Trust

Dated March 13, 2003, and Successor Trustees Thereunder

 

LEONARDO LEBRUN REVOCABLE LIVING TRUST By:  

/s/ Leonardo LeBrun

  Name:  Leonardo LeBrun   Title:    Trustee

 

JAMES F ALBAUGH LIVING TRUST By:  

/s/ James F Albaugh

  Name:  James F Albaugh   Title:    Trustee

[Signature Page to A&R Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

OTHER COTE HOLDERS

Joseph J. and Lynn van Dokkum, as tenants in common

Carl and Robin Washington Revocable Trust

Patricia Eileen Adler and Max David Adler (joint tenants WROS)

Richard F. Smith

Darius E. Adamczyk

Cheryl C. and Blair Effron Family Foundation

Maureen Cote

Leonardo Lebrun Revocable Living Trust

James M. Kilts Trust

KPC US Equity LLC

JAK II LLC

John Cote and Kristel Adler

FV PE Holdings, LLC

Roger Fradin (with respect to 200,000 shares of Class A common stock purchased
in the PIPE Investment)

2017 Steven S Reinemund GRAT

James F. Albaugh Living Trust

Schedule 1 to A&R Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT JOINDER

The undersigned is executing and delivering this joinder (this “Joinder”)
pursuant to the Amended and Restated Registration Rights Agreement, dated as of
February 7, 2020 (as the same may hereafter be amended, the “Registration Rights
Agreement”), among Vertiv Holdings Co (f/k/a GS Acquisition Holdings Corp), a
Delaware corporation (the “Company”), and the other persons or entities named as
parties therein. Capitalized terms used but not otherwise defined herein shall
have the meanings provided in the Registration Rights Agreement.

By executing and delivering this Joinder to the Company, and upon acceptance
hereof by the Company upon the execution of a counterpart hereof, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the Registration Rights Agreement as a Holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the undersigned’s shares of Common Stock
shall be included as Registrable Securities under the Registration Rights
Agreement to the extent provided therein; provided, however, that the
undersigned and its permitted assigns (if any) shall not have any rights as a
Holder, and the undersigned’s (and its transferees’) shares of Common Stock
shall not be included as Registrable Securities, for purposes of the Excluded
Sections.

[For purposes of this Joinder, “Excluded Sections” shall mean
[                ].]

For Permitted Transferees of the GS ESC PIPE Investor executing this Joinder
pursuant to Section 5.2 of the Registration Rights Agreement include the
following:

Notwithstanding anything herein or the Registration Rights Agreement to the
contrary, this Joinder will become effective only upon the distribution by the
GS ESC PIPE Investor of PIPE Shares to the undersigned.

Accordingly, the undersigned has executed and delivered this Joinder as of
the                day of                , 20    .

 

Signature of Stockholder  

 

Print Name of Stockholder By: Its: Address:                                    
                                                    

[Signature Page to A&R Registration Rights Agreement Joinder]



--------------------------------------------------------------------------------

Agreed and Accepted as of                , 20        .

 

VERTIV HOLDINGS CO

By:    

Name:   Its:  

[Signature Page to A&R Registration Rights Agreement Joinder]